This is a petition for reinstatement to membership in the bar of this state brought by Thomas F. Farrelly, who, on March 18, 1975, was indefinitely suspended from engaging in the practice of law in this state. See In re Farrelly, 114 R. I. 938-39, 333 A.2d 694 (1975).
There appearing to be no objection to the granting of the petition on the part of the Chief Disciplinary Counsel of The Disciplinary Board of the Supreme Court of Rhode Island, the court is of the opinion that the disciplinary punishment heretofore meted out to petitioner has substantially served its purpose and that the ends of justice have been thereby fully met.
Therefore, it is ORDERED, ADJUDGED, AND DECREED that said petitioner, Thomas F. Farrelly, be and hereby is reinstated as a member of the bar of this state as of December 1, 1975.
Kelleher, J. not participating.